Exhibit 10.11
Execution Version

     
WHEN RECORDED OR FILED,
   
PLEASE RETURN TO:
   
Vinson & Elkins L.L.P.
   
1001 Fannin Street, Suite 2500
   
Houston, Texas 77002
   
Attention: Linda Daugherty
   
 
   
 
   
 
  Space above for County Recorder’s Use

MORTGAGE, ASSIGNMENT OF LEASES,
SECURITY AGREEMENT, FIXTURE FILING
AND FINANCING STATEMENT
FROM
ENERGY CORPORATION OF AMERICA,
as MORTGAGOR
TO
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
AS TRUSTEE OF ECA MARCELLUS TRUST I,
as MORTGAGEE
Dated as of July 7, 2010
A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF THIS
INSTRUMENT IS SUFFICIENT AS A FINANCING STATEMENT.

 



--------------------------------------------------------------------------------



 



THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.
THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES PURSUANT TO 42 PA.C.S. §
8144.
THIS INSTRUMENT COVERS PRODUCTS AND PROCEEDS OF THE MORTGAGED PROPERTIES.
THIS INSTRUMENT COVERS MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE
EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL AND GAS) AND THE
ACCOUNTS RELATED THERETO, WHICH WILL BE FINANCED AT THE WELLHEADS OF THE WELL OR
WELLS LOCATED ON THE MORTGAGED PROPERTIES DESCRIBED HEREIN. THIS FINANCING
STATEMENT IS TO BE FILED OR FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE RECORDS OR SIMILAR RECORDS OF THE RECORDERS OF THE COUNTIES LISTED ON THE
EXHIBITS HERETO. THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE AND
IMMOVABLE PROPERTY CONCERNED, WHICH INTEREST IS DESCRIBED IN THE EXHIBITS
ATTACHED HERETO.
PORTIONS OF THE MORTGAGED PROPERTIES ARE GOODS WHICH ARE OR ARE TO BECOME
AFFIXED TO OR FIXTURES ON THE LAND DESCRIBED IN OR REFERRED TO IN THE EXHIBITS
HERETO. THIS FINANCING STATEMENT IS TO BE FILED FOR RECORD OR RECORDED, AMONG
OTHER PLACES, IN THE REAL ESTATE RECORDS OR SIMILAR RECORDS OF EACH COUNTY IN
WHICH SAID LAND OR ANY PORTION THEREOF IS LOCATED. THE MORTGAGOR IS THE OWNER OF
RECORD INTEREST IN THE REAL ESTATE CONCERNED. THIS INSTRUMENT IS ALSO TO BE
INDEXED IN THE INDEX OF FINANCING STATEMENTS OR THE UCC RECORDS.

- ii -



--------------------------------------------------------------------------------



 



MORTGAGE, ASSIGNMENT OF LEASES,
SECURITY AGREEMENT, FIXTURE FILING
AND FINANCING STATEMENT
     THIS MORTGAGE, ASSIGNMENT OF LEASES, SECURITY AGREEMENT, FIXTURE FILING AND
FINANCING STATEMENT (this “Mortgage”) is entered into as of July 7, 2010 by
Energy Corporation of America, a West Virginia corporation (herein called
“Mortgagor”), whose address for notice is 4643 South Ulster Street, Suite 1100,
Denver, CO 80237, and The Bank of New York Mellon Trust Company, N.A., acting
not in its individual capacity but solely as trustee of ECA Marcellus Trust I, a
Delaware statutory trust (the “Trust”), as mortgagee (“Mortgagee”) whose address
for notice is c/o The Bank of New York Mellon Trust Company, N.A., 919 Congress
Avenue, Suite 500, Austin Texas 78701.
R E C I T A L S:
     A. By means of (1) a Term Overriding Royalty Interest Conveyance
(PUD) dated as of July 7, 2010 (the “Term Conveyance (PUD)”) from Mortgagor to
Eastern Marketing Corporation, a true and correct copy of which is annexed
hereto as Annex A-1 and made a part hereof, (2) a Term Overriding Royalty
Interest Conveyance (PDP) dated as of July 7, 2010 (the “Term Conveyance (PDP)”
and together with Term Conveyance (PUD) collectively the “Term Conveyances”)
from Mortgagor to Eastern Marketing Corporation, a true and correct copy of
which is annexed hereto as Annex A-2 and made a part hereof, (3) a Perpetual
Overriding Royalty Interest Conveyance (PUD) dated as of July 7, 2010 (the
“Perpetual Conveyance (PUD)”) from Mortgagor to Mortgagee, a true and correct
copy of which is annexed hereto as Annex A-3 and made a part hereof, and (4) a
Perpetual Overriding Royalty Interest Conveyance (PDP) dated as of July 7, 2010
(the “Perpetual Conveyance (PDP)” and together with the Perpetual Conveyance
(PUD) collectively the “Perpetual Conveyances”) from Mortgagor to Mortgagee, a
true and correct copy of which is annexed hereto as Annex A-4 and made a part
hereof, Mortgagor has conveyed and assigned to Mortgagee or Eastern Marketing
Corporation, as applicable, the “Royalty Interest”, as defined therein and
herein so called. Each of the Term Conveyances and the Perpetual Conveyances are
hereinafter referred to each individually a “Conveyance,” and collectively
“Conveyances.” Reference is made to the Conveyances for the meaning of
capitalized terms that are defined therein (and not otherwise defined herein),
which terms shall have the same meanings when used herein.
     B. Eastern Marketing Corporation has assigned the Term Conveyances and all
rights thereunder to the Mortgagee, and consequently the Mortgagee holds all of
the Royalty Interest described above.
     C. Mortgagor is executing and delivering this Mortgage in order to provide
protection to the Trust, in the event of a bankruptcy of Mortgagor, against the
risk that the Royalty Interests created by the Conveyances to Mortgagee or
Eastern Marketing Corporation, as applicable, were not considered a real
property interest.

- 1 -



--------------------------------------------------------------------------------



 



     D. Each Royalty Interest is carved out of the applicable Subject Interests.
Mortgagor’s interests in each of the Subject Interests (including Mortgagor’s
reversionary interests therein), after giving effect to the Conveyances, are
herein called the “Retained Interests.”
     E. The Mortgaged Properties (as hereinafter defined) include (but are not
limited to) interests in the Subject Lands described on Exhibit A to each of the
Conveyances attached hereto and conveyed to Mortgagee or Eastern Marketing
Corporation, as applicable, which Exhibits A are incorporated herein by
reference for all purposes. This Mortgage is to be recorded in Greene County,
Pennsylvania.
     F. Mortgagee has conditioned its execution and delivery of the Conveyances
upon the execution and delivery by Mortgagor of this Mortgage, and Mortgagor has
agreed to enter into this Mortgage.
     NOW, THEREFORE, in order to comply with the terms and conditions of the
Conveyances and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Mortgagor hereby agrees with
Mortgagee as follows:
ARTICLE I.
Granting Clauses; Secured Obligations
     Section 1.1 Grant and Mortgage. Mortgagor, in order to secure the payment
and performance of the secured obligations hereinafter referred to and the
performance of the obligations, covenants, agreements, warranties and
undertakings of Mortgagor hereinafter described, does hereby GRANT, BARGAIN,
SELL, ALIEN, CONVEY, TRANSFER, MORTGAGE, ASSIGN, WARRANT, PLEDGE, HYPOTHECATE
and CONFIRM to Mortgagee, its successors and assigns, for the benefit of
Mortgagee, with mortgage covenants, and upon the statutory mortgage condition
for the breach of which this Mortgage may be subject to foreclosure as provided
by applicable law, all of the following described rights, interests and
properties, to the extent applicable and subject to the Conveyances, which are
located in Greene County, Pennsylvania (the “Mortgaged Properties”):
     (a) All of Mortgagor’s right, title, interest and estate, if any, in and to
the Subject Interests conveyed to Mortgagee or Eastern Marketing Corporation, as
applicable, pursuant to the Conveyances, including those certain oil, gas or
other mineral leases (the “Gas Leases”) in the Subject Lands more particularly
described on Exhibit “A” to the Conveyances attached hereto and Additional
Leases within the Target Formation within the AMI Area, except the Retained
Interests (the “Mortgaged Interests”) and expressly limited to such Mortgaged
Interests pertaining to Gas in, under and that may be produced, saved or sold
from the Target Formation from the wellbores of the Wells or the Development
Wells, sufficient to cause the Trust to receive a volume of Trust Gas or
Assignee Gas, as applicable, calculated in accordance with the provisions of the
Conveyances;
     (b) All rights, titles, interests and estates now owned or hereafter
acquired by Mortgagor in and to all Subject Gas, including all oil, gas,
casinghead gas, condensate,

- 2 -



--------------------------------------------------------------------------------



 



distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined
therefrom and all other minerals (collectively called the “Hydrocarbons”) which
may be produced and saved from or are attributable to the Mortgaged Interests,
including all oil in tanks and all profits, proceeds, products, revenues and
other income from or attributable to the Hydrocarbons produced from the
Mortgaged Interests, except the Retained Interests (collectively the “Mortgaged
Gas”) and expressly limited to such Mortgaged Gas pertaining to Gas in, under
and that may be produced, saved or sold from the Target Formation from the
wellbores of the Wells or the Development Wells, sufficient to cause the Trust
to receive a volume of Trust Gas or Assignee Gas, as applicable, calculated in
accordance with the provisions of the Conveyances;
     (c) All easements, servitudes, rights-of-way, surface leases and other
surface rights on and over the Subject Lands (the “Surface Rights”) which are
now or hereafter used, or held for use, in connection with the Mortgaged
Interest;
     (d) All licenses, permits and other regulatory approvals held by Mortgagor
to the extent relating to the Mortgaged Interests;
     (e) All proceeds of all of the rights, titles and interests of Mortgagor
described in the foregoing paragraphs (a) through (d) whether such proceeds or
payments are goods, money, documents, instruments, chattel paper, securities,
accounts, payment intangibles, general intangibles, fixtures, real, personal or
other assets; and
     (f) Any and all liens, security interests, financing statements or similar
interests of Mortgagor attributable to the Mortgaged Interests or the Mortgaged
Gas and proceeds of runs therefrom arising under or created by any statutory
provision, judicial decision or otherwise.
     TO HAVE AND TO HOLD the Mortgaged Properties unto Mortgagee, and
Mortgagee’s successor and assigns, for the benefit of the Mortgagee, upon the
terms, provisions and conditions herein set forth.
     Section 1.2 Grant of Security Interest; Fixture Filing. In order to further
secure the payment of the secured obligations hereinafter referred to and the
performance of the obligations, covenants, agreements, warranties, indemnities
and undertakings of Mortgagor hereinafter described, Mortgagor does hereby grant
to Mortgagee a security interest in and to the Mortgaged Properties (whether now
owned or hereafter acquired by operation of law or otherwise) insofar as the
Mortgaged Properties consists of personal property of any kind or character
defined in and subject to the provisions of Article 9 of the Uniform Commercial
Code as in effect from time to time as part of the laws applicable to this
Mortgage (the “Applicable UCC”), including the proceeds and products from any
and all of such personal property (such personal property and proceeds and
products therefrom being herein sometimes collectively called the “Collateral”).
Except as otherwise expressly provided in this Mortgage, all terms in this
Mortgage relating to the Mortgaged Properties and the grant of the foregoing
security interest which are defined in the Applicable UCC shall have the
meanings assigned to them in Article 9 (or, absent definition in Article 9, in
any other Article) of the Applicable UCC, as those meanings may be amended,

- 3 -



--------------------------------------------------------------------------------



 



revised or replaced from time to time. Notwithstanding the foregoing, the
parties intend that the terms used herein which are defined in the Applicable
UCC have, at all times, the broadest and most inclusive meanings possible. If
the Applicable UCC shall in the future be amended or held by a court to define
any term used herein more narrowly, or less inclusively, than the UCC in effect
on the date of this Mortgage, such amendment or holding shall be disregarded in
defining terms used in this Mortgage.
     This Mortgage constitutes a security agreement, fixture filing and
financing statement as those terms are used in the Uniform Commercial Code of
the State in which the Mortgaged Property is located (the “PA UCC”). For
purposes of this Section 1.2, this Mortgage is to be filed and recorded in,
among other places, the real estate records of the County in which the Mortgaged
Properties are is located and the following information is included:
(1) Mortgagor shall be deemed the “Debtor” with the address set forth for
Mortgagor on the first page of this Mortgage which Mortgagor certifies is
accurate; (2) Mortgagee shall be deemed to be the “Secured Party” with the
address set forth for Mortgagee on the first page of this Mortgage and shall
have all of the rights of a secured party under the PA UCC; (3) this Mortgage
covers goods which are or are to become fixtures; (4) the name of the record
owner of the Mortgaged Properties is Energy Corporation of America, the Debtor;
(5) the organizational identification number of the Debtor is none; (6) the
Debtor is a corporation organized under the laws of the State of West Virginia;
and (7) the legal name of the Debtor is Energy Corporation of America. The
Debtor hereby authorizes Mortgagee to file any financing statements and
terminations thereof or amendments or modifications thereto without the
signature of the Debtor, where permitted by law; provided, however, this
authorization does not release Mortgagor from its general duty under this
Mortgage, or the Conveyances to take all actions necessary to perfect and
maintain the perfected interest of Mortgagee in the Mortgaged Properties.
     Section 1.3 Assignment of Leases and Income.
     (a) This Mortgage is also an absolute and unconditional assignment to
Mortgagee of the Gas Leases, whether now in existence or hereafter arising, for
the purpose of vesting in Mortgagee, subject to the Permitted Encumbrances (as
defined in the Conveyances attached hereto as Annex A-1, Annex A-2, Annex A-3
and Annex A-4), a, perfected security interest in the Gas Leases. Mortgagor
hereby assigns, transfers and sets over to Mortgagee all of the Gas Leases
insofar and only insofar to the extent pertaining to the Mortgaged Interests.
     (b) So long as no default (as hereinafter defined) has occurred and is then
continuing, Mortgagor shall have a license, revocable at the will of Mortgagee
following the occurrence and continuation of a default, to enforce the Gas
Leases and exercise Mortgagor’s rights thereunder.
     (c) Notwithstanding any legal presumption to the contrary, Mortgagee shall
not be obligated by reason of its acceptance of this assignment to perform any
obligation of Mortgagor as lessee under any Gas Lease. The acceptance of this
assignment shall not constitute a waiver of any rights of Mortgagee under the
Conveyances or constitute a cure of any default by Mortgagor thereunder.

- 4 -



--------------------------------------------------------------------------------



 



     Section 1.4 Conveyances and Other Obligations. This Mortgage is made to
secure and enforce the payment and performance of the following, obligations,
indebtedness and liabilities in the event that the Mortgagor has filed for
bankruptcy and the Royalty Interest is determined by a bankruptcy court to be
not a real property interest:
     (a) The full performance of all obligations, covenants, agreements and
undertakings of and by Mortgagor from time to time owing to Mortgagee under the
Conveyances for the delivery of such volume of Trust Gas or Assignee Gas, as
applicable, calculated in accordance with the provisions of the Conveyances;
     (b) Any sums advanced or expenses or costs incurred by the Mortgagee (or
any receiver appointed hereunder) which are made or incurred pursuant to, or
permitted by, the terms hereof, plus interest thereon at the Applicable Rate (as
defined hereinafter) or otherwise agreed upon, from the date of the advances or
the incurring of such expenses or costs until reimbursed; and
     (c) Without limiting the generality of the foregoing, all post-petition
interest, expenses, and other duties, damages and liabilities with respect to
indebtedness or other obligations described above in this Section 1.4, which
would be owed but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization, or similar proceeding.
     Section 1.5 Secured Obligations. The obligations referred to in
Section 1.4, and all renewals, extensions and modifications thereof, and all
substitutions therefor, in whole or in part, are herein sometimes referred to as
the “secured obligations” or the “obligations secured hereby”. It is
contemplated and acknowledged that the secured obligations may include
obligations hereafter arising and that this Mortgage shall have effect, as of
the date hereof, to secure all secured obligations, regardless of whether any
amounts exist on the date hereof or arise on a later date or, whether having
arisen or been advanced, are later repaid in part or in whole and further
obligations arise or advances are made at a later date.
     Section 1.6 Maturity Date. The obligations, covenants, agreements and
undertakings of and by Mortgagor from time to time owing to Mortgagee are due to
be performed on and before the date that the Trust is terminated, such date of
termination of the Trust shall be the maturity date of this Mortgage.
ARTICLE II.
Covenants
     Section 2.1 Subject to the Conveyances, Mortgagor warrants, represents,
covenants and agrees that at the time of the execution of Conveyances to
Mortgagee or Eastern Marketing Corporation, as applicable, the Mortgaged
Properties were free and clear of all liens, security interests and other
Encumbrances, subject only to the Permitted Encumbrances and the Drilling
Support Lien, and that, to Mortgagor’s knowledge, as of the date of the
Conveyances, Mortgagor was lawfully seized of the estates and interests granted
to Mortgagor under the Gas Leases and any instruments evidencing Surface Rights.
Mortgagor has heretofore conveyed its interest in and to

- 5 -



--------------------------------------------------------------------------------



 



the Mortgaged Properties to Mortgagee or Eastern Marketing Corporation, as
applicable, and this Mortgage is only being granted to provide protection to the
Trust in the event of bankruptcy of Mortgagor against the risk that the Royalty
Interests were not real property interests. This Mortgage is subject to (but in
no event shall this Mortgage be an assumption of) the Permitted Encumbrances and
the Drilling Support Lien, in each case to the extent and only for so long as
the same are valid and subsisting and affect title to the Mortgaged Properties;
provided that, with the exception of the Drilling Support Lien, the foregoing is
not intended to, and shall not, subordinate the first priority lien on the
entire right, title and interest, if any, of the Mortgagor in the Mortgaged
Properties created hereby.
     Section 2.2 Mortgagor hereby covenants with the Mortgagee as follows:
     (a) Further Assurance. Mortgagor will, on request of Mortgagee,
(i) promptly correct any defect, error or omission which may be discovered in
the contents of this Mortgage, or in the execution or acknowledgment of this
Mortgage; (ii) execute, acknowledge, deliver and record or file such further
instruments (including further mortgages, security agreements, financing
statements, continuation statements, and assignments of accounts, funds,
contract rights, and general intangibles) and do such further acts as may be
necessary, desirable or proper to carry out more effectively the purposes of
this Mortgage; and (iii) execute, acknowledge, deliver, and file or record any
document or instrument (including specifically any financing statement)
reasonably requested by Mortgagee to protect the lien or the security interest
hereunder against the rights or interests of third persons. Mortgagor shall pay
all reasonable costs connected with any of the foregoing.
     (b) Name and Place of Business. Mortgagor will not cause or permit any
change to be made in its name, identity, limited liability company structure,
federal employer identification number or state of organization (whether by
merger or otherwise) unless Mortgagor shall have notified Mortgagee of such
change at least ten (10) days prior to the effective date of such change, and
shall have first taken all action required by Mortgagee for the purpose of
further perfecting or protecting the liens and security interests in the
Mortgaged Properties created hereby. Mortgagor’s exact name is the name set
forth in this Mortgage. Mortgagor is a corporation organized under the laws of
the State of West Virginia.
ARTICLE III.
Assignment of Production, Accounts, and Proceeds
     Section 3.1 Assignment of Production. Subject to the Conveyances, to
further secure the secured obligations, Mortgagor hereby assigns, transfers and
conveys unto Mortgagee, its successors and assigns, all of Mortgagor’s right,
title and interests in and to the Hydrocarbons attributable to the Trust Gas or
Assignee Gas (but specifically excluding all Gas pertaining to the Retained
Interests) and the revenues and proceeds attributable to such Hydrocarbons and
all accounts arising therefrom or in connection therewith and all payments in
lieu of such Hydrocarbons such as “take or pay” payments or settlements (all of
the foregoing, the “Production

- 6 -



--------------------------------------------------------------------------------



 



Proceeds”). Upon the occurrence and during the continuation of a default,
Mortgagee is fully authorized to receive and receipt for the Production
Proceeds; to endorse and cash any and all checks and drafts payable to the order
of Mortgagor or Mortgagee for the account of Mortgagor received from or in
connection with the Production Proceeds; and to execute transfer and division
orders in the name of Mortgagor, or otherwise, with warranties binding
Mortgagor. All Production Proceeds received by Mortgagee pursuant to this
Section 3.1 during the continuance of a default, or otherwise from time to time
in the possession of Mortgagee, shall be applied to the secured obligations due
hereunder and in the event no secured obligations are currently due or are fully
paid, any remaining Production Proceeds will be paid to Mortgagor. Mortgagee
shall not be liable for any delay, neglect or failure to effect collection of
any Production Proceeds or to take any other action in connection therewith or
hereunder; but Mortgagee shall have the right, exercisable at its election at
any time after a default has occurred and is continuing, in the name of
Mortgagor or otherwise, to prosecute and defend any and all actions or legal
proceedings deemed advisable by Mortgagee in order to collect such funds and to
protect the interests of Mortgagee or Mortgagor, with all costs, expenses and
attorneys’ fees incurred in connection therewith being paid by Mortgagor and
until so paid being a part of the secured obligations secured by this Mortgage.
Mortgagor agrees to perform all such acts, and to execute all such further
assignments, transfer orders and division orders, and other instruments as may
be required or desired by Mortgagee or any party in order to effectuate the
provisions contained in this Section 3.1.
     Section 3.2 No Modification of Payment Obligations. Nothing herein
contained shall modify or otherwise alter, limit or modify the absolute
obligation of Mortgagor to make prompt payment of all secured obligations when
and as the same become due regardless of whether the Production Proceeds are
sufficient to pay the same and the rights provided in accordance with the
foregoing assignment provision shall be cumulative of all other security of any
and every character now or hereafter existing to secure payment of the secured
obligations.
     Section 3.3 Effectuating Payment of Production Proceeds to Mortgagee. If
under any existing sales agreements, other than division orders or transfer
orders, any Production Proceeds are required to be paid by the purchaser to
Mortgagor so that under such existing agreements payment cannot be made of such
Production Proceeds to Mortgagee, Mortgagor’s interest in all Production
Proceeds under such sales agreements and in all other Production Proceeds which
for any reason may be paid to Mortgagor during the continuance of a default
shall, when received by Mortgagor, constitute trust funds in Mortgagor’s hands
and shall be immediately paid over to Mortgagee.
     Section 3.4 Release from Liability. Mortgagee and its successors and
assigns are hereby released and absolved from all liability for failure to
enforce collection of the Production Proceeds and from all other responsibility
in connection therewith, except the responsibility of each to account to
Mortgagor for funds actually received by each.
ARTICLE IV.
Remedies Upon Default

- 7 -



--------------------------------------------------------------------------------



 



     Section 4.1 Default. The term “default” as used in this Mortgage means:
     (a) Mortgagor or its successor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal or state bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) consent to the institution of, or
fail to contest within 60 days in an appropriate manner, any involuntary
bankruptcy, insolvency or receivership proceeding or petition commenced or filed
against Mortgagor (collectively, a “Bankruptcy Proceeding”) and the Mortgaged
Properties are in any way determined by the applicable bankruptcy court to be a
part of the Mortgagor’s bankruptcy estate; and
     (b) failure by the Mortgagor, within thirty (30) days after notice thereof
from the Mortgagee, to cure a breach of payment default occurring under the
Conveyances existing at the time of, or occurring after, such filing of the
Bankruptcy Proceeding.
     Section 4.2 Remedies.
     (a) If a default shall occur and be continuing, to the extent provided by
applicable law, the Mortgagee shall have the right and option to (i) proceed
with an action in mortgage foreclosure and to sell all or any portion of such
Mortgaged Properties at one or more sales, as an entirety or in parcels, at such
place or places in otherwise such manner and upon such notice as may be required
by law, or, in the absence of any such requirement, as the Mortgagee may deem
appropriate, and to make conveyance to the purchaser or purchasers; or
(ii) obtain a judgment for the secured obligations (including amounts advanced
by Mortgagee hereunder to protect the Mortgaged Properties or the liens and
security interests in the Mortgaged Properties created hereby, all costs and
expenses of collection and suit, including any bankruptcy or insolvency
proceeding affecting Mortgagor, and reasonable attorneys’ fees incurred in
connection with the foregoing) together with interest on such judgment until
payment in full is received by Mortgagee. Mortgagee shall have the authority
while so in possession to insure (at Mortgagor’s expense) against all risks by
reason of having taken such possession and Mortgagor will transfer and deliver
to the Mortgagee all policies of insurance upon the Mortgaged Properties not
theretofore transferred and delivered to Mortgagee and Mortgagee shall have the
right to obtain execution upon the Mortgaged Properties on account of such
judgment. Where the Mortgaged Properties are situated in more than one
jurisdiction, notice as above provided shall be posted and filed in all such
jurisdictions (if such notices are required by applicable law), and all such
Mortgaged Properties may be sold in any such jurisdiction and any such notice
shall designate the jurisdiction where such Mortgaged Properties are to be sold.
Nothing contained in this Section 4.2 shall be construed so as to limit in any
way any rights to sell the Mortgaged Properties or any portion thereof by
private sale if and to the extent that such private sale is permitted under the
applicable law of the applicable jurisdiction or by public or private sale after
entry of a judgment by any court of competent jurisdiction so ordering. The
Mortgagor hereby irrevocably appoints, effective upon the occurrence and during
the continuance of a default, the Mortgagee, with full power of substitution, to
be the attorney-in-fact of the Mortgagor and in the name and on behalf of the
Mortgagor to execute and deliver any deeds, transfers, conveyances,

- 8 -



--------------------------------------------------------------------------------



 



assignments, assurances and notices which the Mortgagor ought to execute and
deliver and do and perform any and all such acts and things which the Mortgagor
ought to do and perform under the covenants herein contained and generally, to
use the name of the Mortgagor in the exercise of all or any of the powers hereby
conferred on the Mortgagee. At any such sale: (1) it shall not be necessary for
the Mortgagee to have physical or constructive possession of the Mortgaged
Properties (the Mortgagor hereby covenanting and agreeing to deliver any portion
of the Mortgaged Properties not actually or constructively possessed by the
Mortgagee immediately upon the Mortgagee’s demand) and the title to and right of
possession of any such property shall pass to the purchaser thereof as
completely as if the same had been actually present and delivered to purchaser
at such sale, (2) each instrument of conveyance executed by the Mortgagee shall
contain a special warranty of title, binding upon the Mortgagor and its
successors and assigns, (3) each and every recital contained in any instrument
of conveyance made by the Mortgagee shall conclusively establish the truth and
accuracy of the matters recited therein, including, without limitation,
nonpayment or nonperformance of the secured obligations, advertisement and
conduct of such sale in accordance with applicable law, (4) any and all
prerequisites to the validity thereof shall be conclusively presumed to have
been performed, (5) the receipt of the Mortgagee or of such other party or
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers for its purchase money and no such purchaser or purchasers, or its
assigns or personal representatives, shall thereafter be obligated to see to the
application of such purchase money, or be in any way answerable for any loss,
misapplication or nonapplication thereof, (6) to the fullest extent permitted by
applicable law, the Mortgagor shall be completely and irrevocably divested of
all of its right, title, interest, claim and demand whatsoever, either at law or
in equity, in and to the Mortgaged Property sold and such sale shall be a
perpetual bar both at law and in equity against the Mortgagor, and against any
and all other persons claiming or to claim the property sold or any part
thereof, by, through or under the Mortgagor, and (7) to the extent and under
such circumstances as are permitted by law, the Mortgagee may be a purchaser at
any such sale, and shall have the right, after paying or accounting for all
costs of said sale or sales, to credit the amount of the bid upon the amount of
the secured obligations (in the order of priority set forth in Section 4.4) in
lieu of cash payment.
     (b) If a default shall occur and be continuing, Mortgagee may exercise its
rights of enforcement with respect to the Collateral under the Applicable UCC,
or under any other statute in force in any state to the extent the same is
applicable law. Cumulative of the foregoing and the other provisions of this
Section 4.2, to the extent permitted by applicable law:
     (i) upon the occurrence and during the continuance of a default Mortgagee
may enter upon the Mortgaged Properties or otherwise upon Mortgagor’s premises
to take possession of, assemble and collect the Collateral or to render it
unusable;
     (ii) upon the occurrence and during the continuance of a default Mortgagee
may require Mortgagor to assemble the Collateral and make it available

- 9 -



--------------------------------------------------------------------------------



 



at a place Mortgagee designates which is mutually convenient to allow Mortgagee
to take possession or dispose of the Collateral;
     (iii) written notice mailed to Mortgagor as provided herein at least ten
(10) days prior to the date of public sale of the Collateral or prior to the
date after which private sale of the Collateral will be made shall constitute
reasonable notice;
     (iv) in the event of a foreclosure of the liens, privileges or security
interests evidenced hereby, the Collateral, or any part thereof, and the
Mortgaged Properties, or any part thereof, may, at the option of Mortgagee, be
sold, as a whole or in parts, together or separately (including, without
limitation, where a portion of the Mortgaged Properties is sold, the Collateral
related thereto may be sold in connection therewith);
     (v) the expenses of sale provided for in clause FIRST of Section 4.4 shall
include the reasonable expenses of retaking the Collateral, or any part thereof,
holding the same and preparing the same for sale or other disposition;
     (vi) should, under this subsection, the Collateral be disposed of other
than by sale, any proceeds of such disposition shall be treated as if the same
were sales proceeds; and
     (vii) upon the occurrence and during the continuance of a default,
Mortgagee may, to the extent permitted under applicable law, elect to treat the
fixtures included in the Collateral either as real property or as personal
property, or both, and proceed to exercise such rights as apply thereto. With
respect to any sale of real property included in the Mortgaged Properties made
under the powers of sale herein granted and conferred, Mortgagee may, to the
extent permitted by applicable law, include in such sale any personal property
and fixtures included in the Collateral and relating to such real property.
     (c) To the extent permitted by applicable law, the sale hereunder of less
than the whole of the Mortgaged Properties shall not exhaust the right to
judicial foreclosure, and one or more successive sales may be made until the
whole of the Mortgaged Properties shall be sold, and, if the proceeds of such
sale of less than the whole of the Mortgaged Properties shall be less than the
aggregate of the obligations secured hereby and the expense of conducting such
sale, this Mortgage and the liens, privileges and security interests hereof
shall remain in full force and effect as to the unsold portion of the Mortgaged
Properties just as though no sale had been made; provided, however, that
Mortgagor shall never have any right to require the sale of less than the whole
of the Mortgaged Properties. In the event any sale hereunder is not completed or
is defective in the opinion of Mortgagee, such sale shall not exhaust the right
to judicial foreclosure, and Mortgagee shall have the right to cause a
subsequent sale or sales to be made. Any sale may be adjourned by announcement
at the time and place appointed for such sale without further notice except as
may be required by applicable law. Any and all statements of fact or other
recitals made in any deed or deeds, or other instruments of transfer, given in

- 10 -



--------------------------------------------------------------------------------



 



connection with a sale as to nonpayment of the secured obligations or as to the
occurrence of any default, or as all of the secured obligations having been
declared to be due and payable, or as to the request to sell, or as to notice of
time, place and terms of sale and the properties to be sold having been duly
given, or as to any other act or thing having been duly done, shall be taken as
rebuttably presumptive evidence of the truth of the facts so stated and recited.
Notwithstanding any reference herein to the Conveyances, all persons dealing
with the Mortgaged Properties shall be entitled to rely on any document, or
certificate, of Mortgagee as to the occurrence of an event, such as a default,
and shall not be charged with or forced to review any provision of any other
document to determine the accuracy thereof. With respect to any sale held in
foreclosure of the liens or security interests covered hereby, it shall not be
necessary for the Mortgagee, any public officer acting under execution or order
of the court or any other party to have physically present or constructively in
his/her or its possession, either at the time of or prior to such sale, the
Mortgaged Properties or any part thereof.
     Section 4.3 Receiver. In addition to all other remedies herein provided
for, Mortgagor agrees that, during the continuance of a default, Mortgagee shall
as a matter of right be entitled to the appointment of a receiver or receivers
for all or any part of the Mortgaged Properties, whether such receivership be
incident to a proposed sale (or sales) of such property or otherwise, and
without regard to the value of the Mortgaged Properties or the solvency of any
person or persons liable for the payment of the obligations secured hereby, and
Mortgagor does hereby consent to the appointment of such receiver or receivers,
waives any and all defenses to such appointment, and agrees not to oppose any
application therefor by Mortgagee. Mortgagor expressly waives the necessity for
bond or an accounting by the receiver. Nothing herein is to be construed to
deprive Mortgagee of any other right, remedy or privilege it may now or
hereafter have under the law to have a receiver appointed. Any money advanced by
Mortgagee in connection with any such receivership shall be a demand obligation
(which obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor
to Mortgagee and shall bear interest (the “Applicable Rate”), from the date of
making such advancement by Mortgagee until paid, provided, however, that in no
instance will the Applicable Rate be greater than the highest rate of interest
that Mortgagee may charge to Mortgagor under applicable law.
     Section 4.4 Proceeds of Foreclosure. The proceeds of any sale held in
foreclosure of the liens or security interests evidenced hereby shall be applied
as follows, except as otherwise required by applicable law:
     FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale, including but not limited to reasonable attorney’s fees, all
court costs and charges of every character in the event foreclosed by suit or
any judicial proceeding, if any;
     SECOND, to be applied to the secured obligations as described in Section
1.4(a); and
     THIRD, the remainder, if any there shall be, shall be paid to Mortgagor, or
to Mortgagor’s successors or assigns, or such other persons as may be entitled
thereto by law.

- 11 -



--------------------------------------------------------------------------------



 



     Section 4.5 Foreclosure as to Matured Debt. If a default shall occur and be
continuing, Mortgagee shall have the right to proceed with foreclosure of the
liens, privileges or security interests evidenced hereby without any requirement
that the entire secured obligations have become due, and in such event, any such
foreclosure sale may be made subject to the unmatured part of the secured
obligations, in which event such foreclosure sale shall not in any manner affect
the unmatured part of the secured obligations but, as to such unmatured part,
this Mortgage shall remain in full force and effect as though no sale had been
made. The proceeds of such sale shall be applied as provided in Section 4.4.
Several sales may be made hereunder without exhausting the right of sale for any
unmatured part of the secured obligations.
     Section 4.6 Remedies Cumulative. All remedies herein provided for are
cumulative of each other and of all other remedies existing at law or in equity
and are cumulative of any and all other remedies provided for in the
Conveyances, if any, and, in addition to the remedies herein provided, there
shall continue to be available all such other remedies as may now or hereafter
exist at law or in equity for the collection of the secured obligations and the
enforcement of the covenants herein and the foreclosure of the liens or security
interests evidenced hereby, and the resort to any remedy provided for hereunder
or under the Conveyances, if any, or provided for by applicable law shall not
prevent the concurrent or subsequent employment of any other appropriate remedy
or remedies.
     Section 4.7 Discretion as to Security. Mortgagee may resort to any security
given by this Mortgage or to any guaranty of the obligations secured hereby, in
whole or in part, and in such portions and in such order as may seem best to
Mortgagee in its sole and uncontrolled discretion, and any such action shall not
in any way be considered as a waiver of any of the rights, benefits, liens or
security interests evidenced by this Mortgage.
     Section 4.8 Mortgagor’s Waiver of Certain Rights. To the full extent
Mortgagor may do so, Mortgagor agrees that Mortgagor will not at any time insist
upon, plead, claim or take the benefit or advantage of any law now or hereafter
in force providing for any appraisement, valuation, stay, extension or
redemption, and Mortgagor, for Mortgagor, Mortgagor’s successors and assigns,
and for any and all persons ever claiming any interest in the Mortgaged
Properties, to the extent permitted by applicable law, hereby waives and
releases all rights of appraisement, valuation, stay of execution, redemption,
notice of intention to mature or declare due the whole of the secured
obligations, notice of election to mature or declare due the whole of the
secured obligations and all rights to a marshaling of assets of Mortgagor,
including the Mortgaged Properties, or to a sale in inverse order of alienation
in the event of foreclosure of the liens or security interests hereby created.
Mortgagor shall not have or assert any right under any statute or rule of law
pertaining to the marshaling of assets, sale in inverse order of alienation, the
exemption of homestead, the administration of estates of decedents, or other
matters whatever to defeat, reduce or affect the right under the terms of this
Mortgage to a sale of the Mortgaged Properties for the collection of the secured
obligations without any prior or different resort for collection, or the right
under the terms of this Mortgage to the payment of the secured obligations out
of the proceeds of sale of the Mortgaged Properties in preference to every other
claimant whatever. If any law referred to in this section and now in force, of
which Mortgagor or Mortgagor’s successors or assigns or any other persons
claiming any interest in the Mortgaged Properties or the Collateral

- 12 -



--------------------------------------------------------------------------------



 



might take advantage despite this section, shall hereafter be repealed or cease
to be in force, such law shall not thereafter be deemed to preclude the
application of this section.
     Section 4.9 No Release of Obligations. Neither Mortgagor nor any other
Person hereafter obligated for payment of all or any part of the secured
obligations shall be relieved of such secured obligations by reason of (i) the
failure of Mortgagee or any other Person so obligated to foreclose the lien of
this Mortgage or to enforce any provision hereunder; or (ii) the release,
regardless of consideration, of the Mortgaged Properties or any portion thereof
or interest therein or the addition of any other property to the Mortgaged
Properties. Mortgagee may release, regardless of consideration, any part of the
Mortgaged Properties without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by this Mortgage or its stature as a first and prior lien and
security interest in and to the Mortgaged Properties, and without in any way
releasing or diminishing the liability of any person or entity liable for the
repayment or performance of the secured obligations. For payment of the secured
obligations, Mortgagee may resort to any other security therefor held by
Mortgagee in such order and manner as Mortgagee may elect.
     Section 4.10 Discontinuance of Proceedings. In case Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted hereunder or under
the Conveyances and shall thereafter elect to discontinue or abandon same for
any reason, Mortgagee shall have the unqualified right to do so and, in such an
event, Mortgagor and Mortgagee shall be restored to their former positions with
respect to the secured obligations, this Mortgage, the Conveyances, the
Mortgaged Properties and otherwise, and the rights, remedies, recourses and
powers of Mortgagee shall continue as if same had never been invoked.
ARTICLE V.
Miscellaneous
     Section 5.1 Effective as a Financing Statement. This Mortgage, among other
things, covers goods which are or are to become fixtures on the real property
described herein and covers as-extracted collateral related to the real property
described herein. This Mortgage shall be effective as a financing statement
(i) filed as a fixture filing with respect to all fixtures included within the
Mortgaged Properties, (ii) covering all as-extracted collateral included within
the Mortgaged Properties (including all oil, gas, other minerals and other
substances of value which may be extracted from the earth at the wellhead or
minehead) and (iii) covering all other Mortgaged Properties. This Mortgage is to
be filed for record in the real property records of each county where any part
of the Mortgaged Properties is situated and may also be filed in the offices of
the Bureau of Land Management or any relevant state agency (or any successor
agencies). The mailing address of Mortgagor is the address of Mortgagor set
forth at the end of this Mortgage and the address of Mortgagee from which
information concerning the security interests hereunder may be obtained is the
address of Mortgagee set forth at the end of this Mortgage. Nothing contained in
this paragraph shall be construed to limit the scope of this Mortgage nor its
effectiveness as a financing statement covering any type of Mortgaged
Properties.

- 13 -



--------------------------------------------------------------------------------



 



     Section 5.2 Reproduction of Mortgage as Financing Statement; Authorization
to File. A carbon, photographic, facsimile or other reproduction of this
Mortgage or of any financing statement relating to this Mortgage shall be
sufficient as a financing statement for any of the purposes referred to in
Section 5.1. Without limiting any other provision herein, Mortgagor hereby
authorizes Mortgagee to file, in any filing or recording office, one or more
financing statements describing the Collateral and any renewal or continuation
statements thereof.
     Section 5.3 Notice to Account Debtors. In addition to, but without
limitation of, the rights granted in Article IV hereof, Mortgagee may, at any
time after a default has a occurred that is continuing, notify the account
debtors or obligors of any accounts, chattel paper, negotiable instruments or
other evidences of obligations included in the Collateral to pay Mortgagee
directly.
     Section 5.4 Waivers. Mortgagee may at any time and from time to time in
writing waive compliance by Mortgagor with any covenant herein made by Mortgagor
to the extent and in the manner specified in such writing, or consent to
Mortgagor’s doing any act which hereunder Mortgagor is prohibited from doing, or
to Mortgagor’s failing to do any act which hereunder Mortgagor is required to
do, to the extent and in the manner specified in such writing, or release any
part of the Mortgaged Properties or any interest therein or any Production
Proceeds from the lien and security interest of this Mortgage. Any party liable,
either directly or indirectly, for the secured obligations or for any covenant
herein or in the Conveyances may be released from all or any part of such
obligations without impairing or releasing the liability of any other party. No
such act shall in any way impair any rights or powers hereunder except to the
extent specifically agreed to in such writing.
     Section 5.5 No Impairment of Security. To the extent allowed by applicable
law, the lien, privilege, security interest and other security rights hereunder
shall not be impaired by any indulgence, moratorium or release which may be
granted including, but not limited to, any renewal, extension or modification
which may be granted with respect to any secured obligations, or any surrender,
compromise, release, renewal, extension, exchange or substitution which may be
granted in respect of the Mortgaged Properties (including Production Proceeds),
or any part thereof or any interest therein, or any release or indulgence
granted to any endorser, guarantor or surety of any secured obligations.
     Section 5.6 Acts Not Constituting Waiver. Any default may be waived without
waiving any other prior or subsequent default. Any default may be remedied
without waiving the default remedied. Neither failure to exercise, nor delay in
exercising, any right, power or remedy upon any default shall be construed as a
waiver of such default or as a waiver of the right to exercise any such right,
power or remedy at a later date. No single or partial exercise of any right,
power or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time. No modification or waiver of any
provision hereof nor consent to any departure by Mortgagor therefrom shall in
any event be effective unless the same shall be in writing and signed by
Mortgagee and then such waiver or consent shall be effective only in the
specific instances, for the purpose for which given and to the extent therein
specified. No notice nor demand on Mortgagor in any case shall of itself entitle
Mortgagor to any other or further notice or demand in similar or other
circumstances. Acceptance of any payment in an amount less than the amount

- 14 -



--------------------------------------------------------------------------------



 



then due on any secured obligations shall be deemed an acceptance on account
only and shall not in any way excuse the existence of a default hereunder.
     Section 5.7 Forbearance or Extension. No forbearance and no extension of
the time for the payment of the obligations secured hereby, shall operate to
release, discharge, modify, change or affect, in whole or in part, the liability
of Mortgagor hereunder for the payment of the obligations or performance of the
obligations secured hereby, or the liability of any other person hereunder or
for the payment of the obligations secured hereby.
     Section 5.8 Place of Payment. All secured obligations which may be owing
hereunder at any time by Mortgagor shall be payable at the place designated in
the Conveyances (or if no such designation is made, at the address of Mortgagee
indicated at the end of this Mortgage), or at such other place as Mortgagee may
designate in writing.
     Section 5.9 Application of Payments to Certain Obligations. If any part of
the secured obligations cannot be lawfully secured by this Mortgage or if any
part of the Mortgaged Properties cannot be lawfully subject to the lien,
privilege and security interest hereof to the full extent of such obligations,
then all payments made shall be applied on said obligations first in discharge
of that portion thereof which is not secured by this Mortgage.
     Section 5.10 Compliance With Usury Laws. It is the intent of Mortgagor and
Mortgagee to contract in strict compliance with applicable usury law from time
to time in effect. In furtherance thereof, it is stipulated and agreed that none
of the terms and provisions contained herein, or in the Conveyances shall ever
be construed to create a contract to pay, for the use, forbearance or detention
of money, interest in excess of the maximum amount of interest permitted to be
collected, charged, taken, reserved or received by applicable law from time to
time in effect.
     Section 5.11 Release of Mortgage. Upon the termination of the Trust,
Mortgagee shall promptly cause satisfaction, discharge and release of this
Mortgage to be entered upon the record at the expense of Mortgagor and shall
execute and deliver or cause to be executed and delivered such instruments of
satisfaction, reassignment and/or release as may be appropriate.
     Section 5.12 Notice. All notices, requests, consents, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed sufficiently given or furnished if delivered by personal delivery, by
telefacsimile, by delivery service with proof of delivery, or by registered or
certified United States mail, postage prepaid, at the addresses specified at the
end of this Mortgage (unless changed by similar notice in writing given by the
particular party whose address is to be changed). Any such notice or
communication shall be deemed to have been given (a) in the case of personal
delivery or delivery service, as of the date of first attempted delivery at the
address and in the manner provided herein, (b) in the case of telefacsimile,
upon receipt, and (c) in the case of registered or certified United States mail,
three (3) days after deposit in the mail. Notwithstanding the foregoing, any
notice given in connection with a foreclosure of the liens or security interests
created hereunder, or otherwise in connection with the exercise by Mortgagee of
its rights hereunder, which is given in a manner permitted by applicable law
shall constitute proper notice; without limitation of the foregoing, notice
given in a

- 15 -



--------------------------------------------------------------------------------



 



form required or permitted by statute shall (as to the portion of the Mortgaged
Properties to which such statute is applicable) constitute proper notice.
     Section 5.13 Invalidity of Certain Provisions. A determination that any
provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.
     Section 5.14 Gender; Titles; Construction. All references in this Mortgage
to articles, sections, subsections and other subdivisions refer to corresponding
articles, sections, subsections and other subdivisions of this Mortgage unless
expressly provided otherwise. Titles appearing at the beginning of any of such
subdivisions are for convenience only and shall not constitute part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. The words “this Mortgage”, “this instrument”, “herein”,
“hereof”, "hereunder"' and words of similar import refer to this Mortgage as a
whole and not to any particular subdivision unless expressly so limited. Unless
the context otherwise requires: "including” and its grammatical variations mean
“including without limitation”; “or” is not exclusive; words in the singular
form shall be construed to include the plural and vice versa; words in any
gender include all other genders; references herein to any instrument or
agreement refer to such instrument or agreement as it may be from time to time
amended or supplemented; and references herein to any Person include such
Person’s successors and assigns. All references in this Mortgage to exhibits and
schedules refer to exhibits and schedules to this Mortgage unless expressly
provided otherwise, and all such exhibits and schedules are hereby incorporated
herein by reference and made a part hereof for all purposes. This Mortgage has
been drafted with the joint participation of Mortgagor and Mortgagee and shall
be construed neither against nor in favor of either such party but rather in
accordance with the fair meaning hereof.
     Section 5.15 Recording. Mortgagor will cause this Mortgage and all
amendments and supplements thereto and substitutions therefor and all financing
statements and continuation statements relating thereto to be recorded, filed,
re-recorded and refiled in such manner and in such places as Mortgagee shall
reasonably request and will pay all such recording, filing, re-recording and
refiling taxes, fees and other charges.
     Section 5.16 Certain Obligations of Mortgagor. Without limiting Mortgagor’s
obligations hereunder, Mortgagor’s liability hereunder and the obligations
secured hereby shall extend to and include all post petition interest, expenses
and other duties and liabilities with respect to Mortgagor’s obligations
hereunder which would be owed but for the fact that the same may be
unenforceable due to the existence of a bankruptcy, reorganization or similar
proceeding.
     Section 5.17 Authority of Mortgagee. All persons shall be entitled to rely
on the releases, waivers, consents, approvals, notifications and other acts of
Mortgagee without the joinder of any party other than Mortgagee in such
releases, waivers, consents, approvals, notifications or other acts.

- 16 -



--------------------------------------------------------------------------------



 



     Section 5.18 Counterparts. This Mortgage may be executed in several
counterparts, all of which are identical, except that, to facilitate
recordation, certain counterparts hereof may include only that portion of the
applicable Exhibit A to the Conveyances which contains descriptions of the
properties located in (or otherwise subject to the recording or filing
requirements or protections of the recording or filing acts or regulations of)
the recording jurisdiction in which the particular counterpart is to be
recorded, and other portions of the applicable Exhibit A to the Conveyances
shall be included in such counterparts by reference only. All of the
counterparts hereof together shall constitute one and the same instrument. An
executed counterpart of this Mortgage containing the full text to the entire
Exhibit is recorded in the real property records of Greene County, Pennsylvania.
     Section 5.19 Successors and Assigns. The terms, provisions, covenants,
representations, indemnifications and conditions hereof shall be binding upon
Mortgagor, and the successors and assigns of Mortgagor, and shall inure to the
benefit of Mortgagee and its respective successors and assigns, and shall
constitute covenants running with the Mortgaged Properties. All references in
this Mortgage to Mortgagor or Mortgagee shall be deemed to include all such
successors and assigns.
     Section 5.20 FINAL AGREEMENT OF THE PARTIES. THE WRITTEN TRANSACTION
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
     Section 5.21 CHOICE OF LAW. WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW THAT MAY CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION, THIS
MORTGAGE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.
     Section 5.22 Exculpation Provisions. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS MORTGAGE; AND AGREES THAT IT
IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS MORTGAGE; THAT IT HAS
IN FACT READ THIS MORTGAGE AND IS FULLY INFORMED AND HAS FULL NOTICE AND
KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS MORTGAGE; THAT IT HAS
BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS MORTGAGE; AND HAS RECEIVED THE
ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS MORTGAGE; AND THAT IT RECOGNIZES
THAT CERTAIN OF THE TERMS OF THIS MORTGAGE RESULT IN ONE PARTY ASSUMING THE
LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER
PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND
COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY
EXCULPATORY PROVISION OF THIS MORTGAGE ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

- 17 -



--------------------------------------------------------------------------------



 



[Signature Page Follows]

- 18 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Mortgage is executed by Mortgagor on the date set
forth in the acknowledgement below, to be effective simultaneously with the
execution and delivery of the Conveyances.

            ENERGY CORPORATION OF AMERICA
      By:   /s/ Donald C. Supcoe     Name:   Donald C. Supcoe      Title:  
Senior Vice President     

The address of Mortgagor is:
Energy Corporation of America
4643 South Ulster Street
Suite 1100
Denver, Colorado 80237
Attention: Michael S. Fletcher
Facsimile No.: (303) 694-2763
With a copy to:
501 56th Street
Charleston, West Virginia 25304
Attention: Donald C. Supcoe
Facsimile No.: (304) 925-3285
With a copy to:
Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 3500
Houston, Texas 77002
Attention: David P. Oelman
Facsimile No. (713) 615-5861
Prepared by:
Vinson & Elkins LLP
1001 Fannin Street
Suite 2500
Houston, TX 77002-6760
Attention: Thomas Herbert
Signature Page to Mortgage

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF RESIDENCE
I do hereby certify that the address of Mortgagee is:
The Bank of New York Mellon Trust Company, N.A.
919 Congress Avenue, Suite 500
Austin, Texas 78701
Attn: Michael J. Ulrich
ECA MARCELLUS TRUST I
By: The Bank of New York Mellon Trust Company, N.A.

              By:   /s/ Michael J. Ulrich    Name:   Michael J. Ulrich   
Title:   Authorized Signatory     

Signature Page to Mortgage

 



--------------------------------------------------------------------------------



 



     
THE STATE OF COLORADO
  § 
 
  § 
COUNTY OF DENVER
  § 

     On this, the 7th day of July, 2010, before me Julie Ann Kitano, a Notary
public, personally appeared Donald C. Supcoe, who acknowledged himself to be the
Senior Vice President of Energy Corporation of America, a West Virginia
corporation, and that he as such Senior Vice President, being authorized to do
so, executed the foregoing instrument for the purposes therein contained by
signing the name of the corporation by himself as Senior Vice President.
     In witness whereof, I hereunto set my hand and official seal.

     
[SEAL]
   
 
  /s/ Julie Ann Kitano

My Commission Expires: 4-26-2014
Acknowledgment to Signature Page to Mortgage

 



--------------------------------------------------------------------------------



 



ANNEX A-1
COPY OF TERM ROYALTY CONVEYANCE (PUD)
Annex A-1 to Mortgage

 



--------------------------------------------------------------------------------



 



ANNEX A-2
COPY OF TERM ROYALTY CONVEYANCE (PDP)
Annex A-2 to Mortgage

 



--------------------------------------------------------------------------------



 



ANNEX A-3
COPY OF PERPETUAL ROYALTY CONVEYANCE (PUD)
Annex A-3 to Mortgage

 



--------------------------------------------------------------------------------



 



ANNEX A-4
COPY OF PERPETUAL ROYALTY CONVEYANCE (PDP)
Annex A-4 to Mortgage

 